Matter of Stephauan P. (2015 NY Slip Op 02688)





Matter of Stephauan P.


2015 NY Slip Op 02688


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Tom, J.P., Andrias, Saxe, Manzanet-Daniels, Kapnick, JJ.


14651 14650

[*1] In re Stephauan P., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan P. Greenberg of counsel), for presentment agency.

Orders of disposition, Family Court, Bronx County (Jeanette Ruiz, J., at summary denial of suppression motion; Peter J. Passidomo, J., at speedy trial motion, fact-finding hearing and disposition), entered on or about October 21, 2013, which adjudicated appellant a juvenile delinquent upon fact-finding determinations that he committed acts that, if committed by an adult, would constitute two counts of attempted robbery in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
Appellant waived his right to challenge the adjournment beyond the prescribed 60 day period since he consented to the adjournment (see Matter of Irene B., 244 AD2d 226 [1st Dept 1997] lv denied 91 NY2d 809 [1998]). The record supports the motion court's finding that there was no effective subsequent withdrawal or modification of appellant's consent.
The petition challenged by appellant on appeal was not jurisdictionally defective. By alleging that appellant and a companion tugged and grabbed at the victim's book bag and reached into the victim's pockets until one of the assailants finally said, "Let him go," the petition sufficiently alleged an attempted forcible taking (see People v Smith, 22 NY3d 1092 [2014]).
The court properly concluded that the police identification procedure was merely confirmatory (see Matter of Raul F., 186 AD2d 74 [1st Dept 1992]). In any event, appellant was not prejudiced by the absence of a Wade hearing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK